Citation Nr: 1416490	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  13-11 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


1.  Entitlement to a higher initial rating, greater than 50 percent for Posttraumatic Stress Disorder (PTSD) with mood disorder, also claimed as depression.
 
2.  Entitlement to service connection for Parkinson's disease. 

3.  Entitlement to service connection for arthritis of the whole body, to include as due to herbicide exposure.

4.  Entitlement to service connection for paralysis from the chest down.

5.  Entitlement to service connection for a prostate disorder.

6.  Entitlement to service connection for a blood disorder.

7.  Entitlement to service connection for a lung disorder, to include emphysema and chronic obstructive pulmonary disease (COPD).

8.  Entitlement to service connection for hepatitis C.

9.  Entitlement to service connection for a heart disorder.

10.  Entitlement to service connection for Meniere's disease.

11.  Entitlement to service connection for dental trauma.

12.  Entitlement to special monthly compensation due to the need for aid and attendance.

13.  Entitlement to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1968 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and March 2013 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
The Veteran testified via video conference from the RO in Muskogee before the undersigned Acting Veterans Law Judge in November 2013.  A transcript of the hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.

The issues of entitlement to service connection for arthritis of the whole body, paralysis from the chest down, a prostate disorder, a blood disorder, a lung disorder, hepatitis C, a heart disorder, Meniere's disease, and dental trauma, as well as entitlement to special monthly compensation and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  At his hearing before the undersigned on November 14, 2013, the Veteran withdrew his appeal on the issue of entitlement to a higher initial evaluation for PTSD.  There are no questions of fact or law remaining before the Board in this matter.

2.  At his hearing before the undersigned on November 14, 2013, the Veteran withdrew his appeal on the issue of entitlement to service connection for Parkinson's disease.  There are no questions of fact or law remaining before the Board in this matter.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of substantive appeal have been met regarding the issue of entitlement to a higher initial evaluation for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for the withdrawal of substantive appeal have been met regarding the issue of service connection for Parkinson's disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204 (2013).  During his November 2013 hearing before the undersigned, the Veteran indicated that he was withdrawing his appeals regarding an initial rating for PTSD and service connection for Parkinson's disease.

As the Veteran has withdrawn these appeals, there remain no allegations of errors of fact or law for appellate consideration on these particular matters.  Accordingly, the Board does not have jurisdiction to review the issues, and the identified appeals are dismissed. 


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is dismissed.

Service connection for Parkinson's disease is dismissed.


REMAND

During a VA examination in November 2011, the Veteran, who is quadriplegic, indicated that he is currently in receipt of Social Security Administration (SSA) benefits referable to this disability.  During his hearing before the undersigned, the Veteran's core contention is that he became quadriplegic - following a post-service bicycle accident - as a result lost bone density due to in-service exposure to dioxin herbicide agents (Agent Orange).  He further contends that one, several, or all of his claims for compensation relate to complications of his quadriplegic condition and associated loss of bone density.

Efforts have not been undertaken to associate SSA records with the Veteran's claims file, and the Board finds that such efforts must occur prior to the Board's adjudication of the matters on appeal.

Accordingly, the case is REMANDED for the following action:

1. Contact the U.S. Social Security Administration and attempt to obtain records relating to Social Security disability benefits provided to the appellant.  If the records do not exist or further attempts to obtain the records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).

2.  After completing all indicated development, readjudicate the appellant's claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the appellant, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


